Exhibit 10.1

THIRD AMENDMENT TO MASTER LEASE AGREEMENT

THIS THIRD AMENDMENT TO MASTER LEASE AGREEMENT (“Amendment”) is dated as of
September 26, 2008 (“Amendment Effective Date”) among HCRI MASSACHUSETTS
PROPERTIES TRUST, a Massachusetts business trust organized under the laws of the
Commonwealth of Massachusetts (“HCN-MA” and a “Landlord”), having its principal
office located at One SeaGate, Suite 1500, P. O. Box 1475, Toledo,
Ohio 43603-1475, HCRI MASSACHUSETTS PROPERTIES TRUST II, a Massachusetts
business trust organized under the laws of the Commonwealth of Massachusetts
(“HCN-MA II” and a “Landlord”), having its principal office located at One
SeaGate, Suite 1500, P. O. Box 1475, Toledo, Ohio 43603-1475, and KINDRED
HOSPITALS EAST, L.L.C., a Delaware limited liability company organized under the
laws of the State of Delaware (“Tenant”), having its chief executive office
located at 680 South Fourth Avenue, Louisville, Kentucky 40202.

R E C I T A L S

A. Landlord has leased to Tenant property located in Massachusetts (collectively
called “Property”) pursuant to a Master Lease Agreement dated as of
February 28, 2006, as amended from time to time (“Lease”).

B. As of the Amendment Effective Date of this Amendment, HCN-MA is selling the
Braintree Facility to an affiliate of Tenant.

C. Landlord and Tenant desire to amend the Lease to remove the Braintree
Facility and to modify certain terms and conditions.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

1. Definitions. Any capitalized terms not defined in this Amendment shall have
the meaning set forth in the Lease.

2. Amended Definitions. The definition of “Rent Schedule” in §1.4 of the Lease
is hereby amended to read in its entirety as follows (added language in
italics):

“Rent Schedule” means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1 or will be attached following Closing if the Rent
Schedule cannot be determined until the day of Closing. The Rent Schedule to be
in effect upon the Amendment Effective Date of the First Amendment to Master
Lease Agreement is attached as Schedule 1-A. The Rent Schedule to be in effect
upon the Amendment Effective Date of the Third Amendment to Master Lease
Agreement is attached as Schedule 1-B.



--------------------------------------------------------------------------------

3. Early Option to Purchase. Section 13.7 of the Lease is hereby amended to read
in its entirety as follows (added language in italics):

13.7 Early Option to Purchase. Notwithstanding any provision to the contrary
contained in this Article 13, Tenant may exercise the Option to Purchase all of
the Leased Property by giving notice of such exercise and closing on the
purchase of the Leased Property on or before March 31, 2009 (“Early Option
Period”) subject to the same terms and conditions of this Article 13 except for
§13.3 and except that [i] the required Purchase Notice may be given at any time
during the Early Option Period; [ii] the Option Price for the Leased Property
shall be $49,949,000.00; [iii] the purchase of the Leased Property shall close
no later than March 31, 2009; and [iv] no Event of Default shall have occurred
and be continuing. The Option to Purchase pursuant to this §13.7 shall be
referred to as the “Early Option”.

4. Amendment Rent Schedule. The Lease is hereby amended to add a new Schedule
1-B in the form of Schedule 1-B attached hereto and made a part hereof.

5. Legal Description. The Lease is hereby amended to delete Exhibit A-1 in its
entirety.

6. Permitted Exceptions. The Lease is hereby amended to delete Exhibit B-1 in
its entirety.

7. Facility Information. Exhibit C of the Lease is hereby amended to read in its
entirety as set forth on Exhibit C attached hereto and made a part hereof.

8. Affirmation. Except as specifically modified by this Amendment, the terms and
provisions of the Lease are hereby affirmed and shall remain in full force and
effect.

9. Binding Effect. This Amendment will be binding upon and inure to the benefit
of the successors and permitted assigns of Landlord and Tenant.

10. Further Modification. The Lease may be further modified only by writing
signed by Landlord and Tenant.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original hereof, but all of which will constitute
one and the same document.

 

2



--------------------------------------------------------------------------------

12. Consent of Guarantor. This Amendment shall have no force or effect unless
and until each Guarantor has executed the Consent of Guarantor set forth below.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

Signed and acknowledged in the presence of:

    HCRI MASSACHUSETTS PROPERTIES TRUST

Signature

 

/s/ Rita J. Rogge

    By:   HCRI Massachusetts Properties, Inc., as Trustee, and not individually,
and subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust filed with the Secretary of the Commonwealth of Massachusetts
and the City Clerk of Boston

Print Name

 

 

Rita J. Rogge

 

      Signature  

/s/ Donna J. Lunsford                    

      Print Name  

Donna J. Lunsford

              By:  

/s/ Erin C. Ibele

Erin C. Ibele

Senior Vice President – Administration and

Corporate Secretary

        By:  

/s/ Michael A. Crabtree

Michael A. Crabtree

Vice President and Treasurer

 

    HCRI MASSACHUSETTS PROPERTIES TRUST II

Signature

 

/s/ Rita J. Rogge

    By:   HCRI Massachusetts Properties, Inc., as Trustee, and not individually,
and subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston

Print Name

 

 

Rita J. Rogge

 

      Signature  

/s/ Donna J. Lunsford                    

      Print Name  

Donna J. Lunsford

              By:  

/s/ Erin C. Ibele

Erin C. Ibele

Senior Vice President – Administration and

Corporate Secretary

        By:  

/s/ Michael A. Crabtree

Michael A. Crabtree

Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

      KINDRED HOSPITALS EAST, L.L.C.

Signature

 

/s/ Richard Myers

      By:  

/s/ Douglas L. Curnutte

Print Name

 

Richard Myers

 

       

Douglas L. Curnutte

Vice President of Facilities and

Real Estate Development

Signature

 

/s/ Marilyn A. Weaver                    

       

 

Print Name

  Marilyn A. Weaver        

 

STATE OF OHIO

  )         )    SS:   

COUNTY OF LUCAS

  )      

The foregoing instrument was acknowledged before me this 25 day of Sept., 2008
by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Vice President and Treasurer of HCRI
Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on behalf of
and as the free act and deed of HCRI Massachusetts Properties Trust, a
Massachusetts business trust.

 

My Commission Expires:

 

 

      

/s/ Rita J. Rogge

Notary Public

 

[SEAL]

 

STATE OF OHIO

  )         )    SS:   

COUNTY OF LUCAS

  )      

The foregoing instrument was acknowledged before me this 25 day of Sept., 2008
by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Vice President and Treasurer of HCRI
Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on behalf of
and as the free act and deed of HCRI Massachusetts Properties Trust II, a
Massachusetts business trust.

 

My Commission Expires:

 

 

      

/s/ Rita J. Rogge

Notary Public

 

[SEAL]

 

S-2



--------------------------------------------------------------------------------

STATE OF KENTUCKY

  )       )   SS:  

COUNTY OF JEFFERSON

  )    

On this 25th day of September, 2008, before me, the undersigned notary public,
personally appeared Douglas L. Curnutte, the Vice President of Facilities and
Real Estate Development of KINDRED HOSPITALS EAST, L.L.C. and proved to me
through satisfactory evidence of identification, which was a Kentucky Driver’s
License, to be the person whose name is signed on this document, and
acknowledged to me that he signed it voluntarily in his capacity as Vice
President of Facilities and Real Estate Development, for its stated purpose, as
his free act and deed and the free act and deed of KINDRED HOSPITALS EAST,
L.L.C.

 

/s/ Jenny McGarry

Notary Public

My commission expires: 2/16/2012

THIS INSTRUMENT PREPARED BY:

Cynthia L. Rerucha, Esq.

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, Ohio 43604

 

S-3



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

In connection with the Unconditional and Continuing Lease Guaranty (“Guaranty”)
made by the undersigned Guarantors in favor of Landlord dated as of February 28,
2006, the undersigned Guarantors hereby [i] consent to the foregoing First
Amendment to Master Lease Agreement (“Amendment”), [ii] affirm the Guaranty
which shall remain in full force and effect and secure the Guaranteed
Obligations, as defined in the Guaranty, and [iii] waive any suretyship defenses
arising in connection with the Amendment. All capitalized terms not defined
herein shall have the meaning set forth in the foregoing Amendment.

 

KINDRED HEALTHCARE OPERATING, INC.

By:

 

/s/ Douglas L. Curnutte

Douglas L. Curnutte

Vice President of Facilities and

Real Estate Development

GODDARD NURSING, L.L.C.

By:

 

/s/ Douglas L. Curnutte

Douglas L. Curnutte

Vice President of Facilities and

Real Estate Development

SPRINGFIELD PARK VIEW HOSPITAL, L.L.C.

By:

 

/s/ Douglas L. Curnutte

Douglas L. Curnutte

Vice President of Facilities and

Real Estate Development

MEADOWS NURSING, L.L.C.

By:

 

/s/ Douglas L. Curnutte

Douglas L. Curnutte

Vice President of Facilities and

Real Estate Development



--------------------------------------------------------------------------------

SCHEDULE 1-B: THIRD AMENDMENT RENT SCHEDULE



--------------------------------------------------------------------------------

KINDRED HEALTHCARE OPERATING, INC. - MASTER LEASE

HEALTH CARE REIT, INC.

 

EFFECTIVE DATE

      03/01/06            

INITIAL TERM COMMENCEMENT DATE

      03/01/06     FINAL   

INITIAL TERM

      15   Yrs     

INITIAL TERM EXPIRATION DATE

      02/28/21              

INITIAL INVESTMENT AMOUNT

      72,450,000          

AMENDED INVESTMENT AMOUNT EFFECTIVE 7/25/07

      72,575,000          

AMENDED INVESTMENT AMOUNT EFFECTIVE 9/26/08

      50,299,000          

RATE OF RETURN

      N/A          

(365/360 BASIS)

      N/A          

INITIAL RATE OF RETURN

      8.75%          

INCREASER

   As defined within the Master Lease Agreement   

 

     

DATES

   REVENUE
CONDITION MET
(YES/NO)    INCREASER
(BP)    BEGINNING
RENT RATE
OF RETURN
(ROUNDED)    PERCENTAGE
RATE
SHORTFALL    ADJUSTED
RENT RATE
OF RETURN
(ROUNDED)   

MONTHLY
RENT
AMOUNT

   ANNUAL
RENT
AMOUNT

LEASE YEAR

  

FROM

   TO                     

1

   03/01/06    02/28/07    YES    N/A    8.75%    N/A    N/A    528,281.25   
6,339,375.00

2

   03/01/07    06/30/07    TBD    2.5%    8.97%    N/A    N/A    541,488.28   
2,165,953.12

2A

   07/01/07    07/24/07    N/A    N/A    8.97%    N/A    N/A    419,216.73   
419,216.73

2B

   07/25/07    07/31/07    N/A    N/A    8.97%    N/A    N/A    122,499.58   
122,499.58

2C

   08/01/07    02/29/08    YES    N/A    8.97%    N/A    N/A    542,498.13   
3,797,486.91

3

   03/01/08    08/31/08    N/A    2.5%    9.19%    N/A    N/A    556,060.58   
3,336,363.48

3A

   09/01/08    09/25/08    N/A    N/A    9.19%    N/A    N/A    463,383.82   

3B

   09/26/08    09/30/08    N/A    N/A    9.19%    N/A    N/A    64,230.78   
527,614.60

3C

   10/01/08    02/28/09    TBD    N/A    9.19%    N/A    N/A    385,384.65   
1,926,923.25

4

   03/01/09    02/28/10    TBD    TBD    9.19%    N/A    N/A    385,384.65   
4,624,615.80

5

   03/01/10    02/28/11    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

6

   03/01/11    02/29/12    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

7

   03/01/12    02/28/13    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

8

   03/01/13    02/28/14    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

9

   03/01/14    02/28/15    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

10

   03/01/15    02/29/16    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

11

   03/01/16    02/28/17    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

12

   03/01/17    02/28/18    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

13

   03/01/18    02/28/19    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

14

   03/01/19    02/29/20    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80

15

   03/01/20    02/28/21    TBD    TBD    9.19%    TBD    TBD    385,384.65   
4,624,615.80



--------------------------------------------------------------------------------

EXHIBIT C: FACILITY INFORMATION

 

Facility Name

Affiliate Subtenant

  

Street Address

County

  

Facility Type
(per license)
Beds/Units

Goddard Rehabilitation and Nursing Center, Kindred Hospital Northeast-Stoughton,
and Goddard Medical Office Building

(“Stoughton Facility”)

 

Kindred Braintree Hospital, L.L.C.

 

Goddard Nursing, L.L.C. (SNF sub-subtenant)

  

909 Sumner Street,

Stoughton, MA 02072

Norfolk County

  

Hospital (Satellite of Braintree)

  88 licensed beds

  88 operating beds

Nursing Home

115 licensed beds

  60 operating beds

Kindred Hospital Park View and Park View Rehabilitation and Nursing Center

(“Springfield Facility”)

 

Springfield Park View Hospital, L.L.C.

  

1400-1414 State Street

Springfield, MA 01109

Hampden County

  

Hospital

127 licensed beds

107 operating beds

Nursing Home

172 licensed beds

  26 operating beds

The Meadows Rehabilitation and Nursing Center and Kindred Hospital Park View –
Central Mass.

(“Rochdale Facility”)

 

Springfield Park View Hospital, L.L.C.

 

Meadows Nursing, L.L.C. (SNF sub-subtenant)

  

111 Huntoon Memorial

Highway

Rochdale, MA 01542

Worcester County

  

Hospital (Satellite of Springfield)

  47 licensed beds

  47 operating beds

Nursing Home

135 licensed beds

  82 operating beds